
	
		I
		111th CONGRESS
		2d Session
		H. R. 6507
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2010
			Mr. Lipinski (for
			 himself, Mr. Rahall,
			 Mr. Young of Alaska,
			 Mr. DeFazio,
			 Mr. Petri,
			 Mr. Costello,
			 Mr. Duncan,
			 Ms. Norton,
			 Mr. Ehlers,
			 Mr. Nadler of New York,
			 Mr. Westmoreland,
			 Ms. Corrine Brown of Florida,
			 Mrs. Miller of Michigan,
			 Mr. Filner,
			 Mr. Cao, Ms. Eddie Bernice Johnson of Texas,
			 Mr. LaTourette,
			 Mr. Cummings,
			 Mr. Boswell,
			 Mr. Holden,
			 Mr. Baird,
			 Mr. Larsen of Washington,
			 Mr. Capuano,
			 Mr. Bishop of New York,
			 Mr. Michaud,
			 Mr. Carnahan,
			 Mrs. Napolitano,
			 Ms. Hirono,
			 Mr. Altmire,
			 Mr. Walz, Mr. Shuler, Mr.
			 Arcuri, Mr. Carney,
			 Mr. Cohen,
			 Ms. Richardson,
			 Mr. Sires,
			 Ms. Edwards of Maryland,
			 Mr. Ortiz,
			 Mr. Hare, Mr. Schauer, Mr.
			 McMahon, Mr. Perriello,
			 Mr. Garamendi,
			 Mr. Johnson of Georgia,
			 Ms. McCollum, and
			 Mr. Ellison) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To designate the buildings occupied by the Department of
		  Transportation located at 1200 New Jersey Avenue, Southeast, and 1201 4th
		  Street, Southeast, in the District of Columbia as the James L. Oberstar
		  United States Department of Transportation Building
		  Complex.
	
	
		1.DesignationThe buildings occupied by the Department of
			 Transportation located at 1200 New Jersey Avenue, Southeast, and 1201 4th
			 Street, Southeast, in the District of Columbia shall be known and designated as
			 the James L. Oberstar United States Department of Transportation
			 Building Complex during the period in which the buildings are occupied
			 by the Department of Transportation.
		2.ReferencesWith respect to the period in which the
			 buildings referred to in section 1 are occupied by the Department of
			 Transportation, any reference in a law, map, regulation, document, record, or
			 other paper of the United States to those buildings shall be deemed to be a
			 reference to the James L. Oberstar United States Department of
			 Transportation Building Complex.
		3.Effective
			 dateThis Act shall take
			 effect on January 3, 2011.
		
